Citation Nr: 0311460	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-18 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability, to include arthritis.  

2.  Entitlement to service connection for a bilateral 
shoulder disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from July 1954 to 
April 1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 RO rating decision.  In January 2001, 
the Board remanded the veteran's claims for additional 
development.

In a written form associated with the claims file in January 
2003, the veteran appeared to seek to reopen finally denied 
claims for service connection for memory loss and a bilateral 
eye disability.  He also appeared to raise a claim for 
service connection for a disability of the mouth.  These 
matters have not been developed or certified for appeal, and 
they are not inextricably intertwined with the issues now 
before the Board on appeal.  Therefore, they are referred to 
the RO for appropriate action. 

REMAND

The veteran essentially claims that he currently has 
bilateral hand and shoulder disabilities, to include 
arthritis, which resulted from boxing for years while on 
active duty.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq., was enacted into 
law.  VA published implementing regulations in August 2001, 
and these were made effective from date of the law's 
enactment.  See 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)) 
(2002).  The VCAA eliminated the concept of a well-grounded 
claim and redefined VA's obligations to notify and assist 
claimants.  This change in the law applies to all claims 
filed on or after the date of the VCAA's enactment, or filed 
before the date of enactment and not yet final as of that 
date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that all provisions of the VCAA potentially apply to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority.  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  It is the RO's 
responsibility to ensure that all appropriate notification 
and development required by the VCAA is undertaken in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92; see also Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003) and VAOPGCPREC 1-2003 (May 21, 2003).  
In an effort to assist the RO, however, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  

Private medical records were associated with the claims file 
in April 2002.  Records from the Social Security 
Administration (SSA) were associated with the claims file in 
October 2002.  These records were received subsequent to the 
issuance of the last supplemental statement of the case (in 
November 2001).  Neither the veteran nor his representative 
has waived RO review of these documents, and therefore they 
must be returned to the RO for initial consideration.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003); see also 
VAOGCPREC 1-2003 (May 21, 2003). 

The record also indicates that the veteran has been treated 
for hand and shoulder symptoms by a Dr. Bankston since 1998.  
The veteran has returned signed VA Form 21-4142s (in October 
2002 and January 2003) obstensibly to obtain records from 
this physician, but these forms have not included the 
doctor's name and address (so they actually do not provide 
authority to release the records).  The RO should a new 
release form to the veteran, with Dr. Bankston's full name 
and office address printed on it, so that the veteran can 
properly authorize the release of these important records.

The veteran has undergone VA examinations in February 1999, 
but neither of the examination reports contain an opinion as 
to the etiology of any extant disability of the hands and/or 
shoulders.  Therefore, the veteran needs another VA 
orthopedic examination specifically to determine the 
diagnosis and etiology of any disability of the hands and/or 
shoulders.  To ensure that this evaluation is fully informed, 
updated treatment records should also be obtained.

Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

2.  Obtain any pertinent VA medical 
records documenting treatment of the 
veteran's hands and/or shoulders, 
subsequent to February 1999, which have 
not already been associated with the 
claims file.  These records should 
include (and are not limited to) any 
treatment records, notes, discharge 
summaries, consultation reports, and 
imaging.

3.  Provide the veteran with a VA Form 21-
4142 containing Dr. Bankston's complete 
name and address and request that he 
authorize VA to obtain records from this 
physician.  If the authorization is 
completed and returned, request copies of 
complete treatment records from 
Dr. Bankston.

4.  Schedule the veteran for an 
orthopedic examination of the hands and 
shoulders.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any tests and/or 
x-rays the examiner deems necessary 
should be performed.  The examiner should 
then answer the questions below.  The 
bases for any opinions expressed should 
be set forth in detail.  

a.  Does the veteran have a 
disability of the hands and/or 
shoulders, including arthritis? 

b.  If the veteran has a disability 
of the hands and/or shoulders, to 
include arthritis, is it at least as 
likely as not that either disability 
was manifested in service (including 
as a result of boxing matches), or 
manifested to a compensable degree 
within one year of the veteran's 
discharge from active duty?  

c.  Please review the January 2000 
letter from Dr. Bankston, in which 
he opined that it was more likely 
than not that the veteran has a 
rotator cuff deficiency which began 
while he was boxing in the military 
and has continued through his adult 
life.  Do you agree or disagree with 
this opinion?  If you disagree with 
this opinion (or with any other 
relevant medical opinions in the 
claims file), provide the reasons 
for the disagreement.

5.  Review the record, including the 
private medical records associated with 
the claims file in April 2002, the 
records from SSA associated with the 
claims file in October 2002, and any 
other pertinent records associated with 
the claims file following the issuance of 
the November 2001 supplemental statement 
of the case.  

6.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
(including the private medical records 
associated with the claims file in April 
2002 and the records from SSA associated 
with the claims file in October 2002) and 
discussion of all pertinent regulations, 
including the VCAA.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

